DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/3021 has been entered.
 
Allowable Subject Matter
Claims 5 - 8 and 16 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 2, 4, 9 - 15, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee at al. (US 2011/0282202, of record, hereinafter "Lee ‘202”) in view of Lee (2013/0072797, of record, hereinafter “Lee ‘797”), Do et al. (US 2011/0172536, of record, hereinafter “Do”), and Lee (US 2011/0054324, of record, hereinafter “Lee ‘324").

Regarding claims 1, 13, and 20, Lee ‘202 shows an ultrasound diagnosis apparatus and method of use thereof (“display system and method,” title, abstract), as well as a non-transitory computer-readable recording medium having stored therein a program for performing the method ([0058]). A display (display system, [0037 - [0039] and fig. 2) is used to display a sagittal plane (SP) image corresponding to an SP (side image that is a sagittal view, [0009] – [0014]; scanned side image is a sagittal view, [0024] - [0025]; [0040] – [0044]) of a head of an object ([0036] and fig. 2. Also refer to discussions of fetal head at least in [0010], [0014], [0028], [0030] - [0032], [0041], [0055], and [0057]). An image processor ([0058]) is used to determine a measurement plane (any of the planes used to measure the biparietal diameter (BPD), occipitofrontal diameter (OFD), head circumference (HC), a ratio between the BPD and OFD, and the like, [0010]; [0014]; [0030]). The measurement plane is determined based on the SP, at least because the SP is used to determine the center point corresponding to the measurement plane (the center point of the figure is extracted based on the first significant point related to the ridge of the fetus' nose and the second significant point related to the fetus' maxilla [0043] – [0044]). The image processor generates a measurement plane image corresponding to the measurement plane, and the display is used to display the measurement plane image with the SP image ([0037] – [0044] and fig. 2).
Lee ‘202 doesn’t explicitly state that the SP is a mid-sagittal plane (MSP). Further, Lee ‘202 fails to show that the display is used to display a line on the displayed image, wherein the measurement plane is determined corresponding to a position where the line is displayed. In addition, although Lee ‘202 measures head ([0010]; [0014]; [0030]; [0037] – [0044] and fig. 2), and those of ordinary skill in the art understand that the transthalamic plane (TTP) is conventionally used to measure HC, BPD, and OFD, Lee ‘202 does not explicitly state that the measurement plane comprises a TTP, a transventricular plane (TVP), or a transcerebella plane (TCP).
Lee ‘797 discloses a 3-dimensional ultrasound apparatus. Lee ‘797 teaches an SP that is an MSP (“mid sagittal plane with respect to an object is effectively detected,” [0013]; [0016] - [0019]; “side image is a mid-sagittal,” [0052]; “example of detecting a mid sagittal plane will be described in detail later with reference to FIGS. 9 through 11B,” [0059]; [0100]; [0103] – [0104]; [0112] - [0114]; [0122] – [0123]; in “operation S1090, the 3D ultrasound apparatus detects the mid sagittal plane,” [0125] - [0126]; “determine a reference sagittal plane 1124 where the similarity is highest as the mid sagittal plane,” [0129]). 
Do discloses generation of standard protocols for review of 3D ultrasound data. Do teaches a display that is used to display a line on a displayed image, wherein a measurement plane is determined corresponding to a position where the line is displayed (“horizontal and vertical lines over each image illustrate the locations of the planes of the other two images … each image is bordered by a differently colored box and the plane intersection lines are color-coded in correspondence to the colored box of the image plane it demarcates … user can thereby see from the color coding the relative relationship of the displayed images and their image planes,” [0022], [0023] - [0024], and figs. 4 - 7). 
(abstract). Lee ‘324 teaches a measurement plane that comprises a TTP, a TVP, or a TCP (“images corresponding to a transthalamic plane, a transventicular plane and a transcerebellar plane,” [0005]; “first transthalamic plane,” [0031]; [0036] and TTP 411, TVP 412, and TCP 413 in fig. 7; [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee ‘202 to have the SP be an MSP, as taught by Lee '797, in order to provide easy and accurate diagnosis, as suggested by Lee ‘797 ([0113]), using standard imaging views that are used ubiquitously in the art.  
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lee ‘202 and Lee ‘797 to include using the display to display a line on the displayed image, wherein the measurement plane is determined corresponding to a position where the line is displayed, as taught by Do, in order to present a plurality of measurement planes to the user for review while allowing the user to see the relative relationship of the displayed images and their image planes, as suggested by Do ([0022]). 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lee ‘202, Lee ‘797, and Do to have the measurement plane comprise a TTP, a TVP, or a TCP, as taught by Lee ‘324, in order to facilitate diagnosing abnormalities of the fetus' ([0005]), using standard imaging views that are used ubiquitously in the art.  
In the combined invention of the prior art, the displayed image is the MSP image, as discussed above.

	Regarding claims 2 and 14, the combined invention of Lee ‘202, Lee ‘797, Do, and Lee ‘324 discloses the claimed invention substantially as noted above. Lee ‘202 further shows that the image processor is used to detect the SP from volume data for the head of the object and generate the SP image ([0009] – [0014]; [0040] – [0044]). 
	In the combined invention of the prior art, the SP is the MSP, as discussed in art rejection of claims 1 and 13, above.

Regarding claims 4 and 15, the combined invention of Lee ‘202, Lee ‘797, Do, and Lee ‘324 discloses the claimed invention substantially as noted above. Lee ‘202 further shows that the image processor determines a plurality of measurement planes, and generates a plurality of measurement plane images corresponding to the plurality of measurement planes (‘side image’ views first plane 201 and ‘top image’ views a second plane 203, [0038] and fig. 2). The measurement plane is one of the plurality of measurement planes, and the measurement plane image is one of the plurality of measurement plane images.
Lee ‘202 fails to show indicating positions of the measurement planes on the displayed image by lines in a plurality of different colors, respectively.
 (“horizontal and vertical lines over each image illustrate the locations of the planes of the other two images … each image is bordered by a differently colored box and the plane intersection lines are color-coded in correspondence to the colored box of the image plane it demarcates user can thereby see from the color coding the relative relationship of the displayed images and their image planes,” [0022], [0023] - [0024], and figs. 4 - 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lee ‘202 and Lee ‘797 to include indicating positions of the measurement planes on the displayed image by lines in a plurality of different colors, respectively, as taught by Do, in order to facilitate presenting a plurality of measurement planes to the user for review while allowing the user to see from color coding the relative relationship of the displayed images and their image planes, as suggested by Do ([0022]). 
In the combined invention of the prior art, the displayed image is an MSP image, as discussed in art rejections of claims 1 and 13, above.

Regarding claim 9, the combined invention of Lee ‘202, Lee ‘797, Do, and Lee ‘324 discloses the claimed invention substantially as noted above. Lee ‘202 further shows that the image processor is further configured to acquire a measured value by measuring a biometric parameter (biparietal diameter (BPD), occipitofrontal diameter (OFD), head circumference (HC), a ratio between the BPD and OFD, and the like, [0010]; [0014]) in the measurement plane image and indicate the measured value on the measurement plane image ([0010]; [0014]; [0030]; [0037] – [0044] and fig. 2).

	Regarding claim 10, the combined invention of Lee ‘202, Lee ‘797, Do, and Lee ‘324 discloses the claimed invention substantially as noted above. Lee ‘202 further shows that the image processor is further configured to indicate the measured value on the measurement plane image by using text ([0010]; [0014]; [0030]; [0037] – [0044] and fig. 2).

	Regarding claim 11, the combined invention of Lee ‘202, Lee ‘797, Do, and Lee ‘324 discloses the claimed invention substantially as noted above. Lee ‘202 further shows the biometric parameter comprises head circumference (HC), biparietal diameter (BPD), or occipital frontal diameter (OFD) ([0010]; [0014]; [0030]; [0037] – [0044] and fig. 2).

Regarding claim 12, the combined invention of Lee ‘202, Lee ‘797, Do, and Lee ‘324 discloses the claimed invention substantially as noted above. Lee ‘202 further shows that the image processor determines a plurality of measurement planes that are perpendicular to the SP, and generates a plurality of measurement plane images corresponding to the plurality of measurement planes (top planes are B-planes scanned in a top direction perpendicular to the side direction, [0028]. Also refer to the ‘side image’ that views first plane 201 and the ‘top image’ that views a second plane 203, [0038] and fig. 2, wherein second plane 203 is perpendicular to first plane 201). Further, the display of Lee ‘202 is at least physically capable of performing the display functions recited in claim 12 (i.e., displaying the MSP image and the plurality of measurement plane images in a 2x2 layout), and therefore meets the claim.

	Regarding claim 19, the combined invention of Lee ‘202, Lee ‘797, Do, and Lee ‘324 discloses the claimed invention substantially as noted above. Lee ‘202 further shows acquiring a measured value by measuring a biometric parameter in the measurement plane image by measuring a biometric parameter (biparietal diameter (BPD), occipitofrontal diameter (OFD), head circumference (HC), a ratio between the BPD and OFD, and the like, [0010]; [0014]) in the measurement plane image and indicating the measured value on the measurement plane image using text ([0010]; [0014]; [0030]; [0037] – [0044] and fig. 2), wherein the biometric parameter comprises head circumference (HC), biparietal diameter (BPD), or occipital frontal diameter (OFD) ([0010]; [0014]; [0030]; [0037] – [0044] and fig. 2).

Response to Arguments
As an initial matter, applicant’s request on page 9 for confirmation of receipt of the certified copy of the Priority Documents in the instant application is acknowledged. Examiner notes that certified copy of the Priority Documents have been received for application 14/818,470, of which the instant application is a Continuation. However, no further Priority Documents have been received.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793